DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 16, 18, 19, 21, 24, 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 18, 19, 22-26, 28, 29, 32, and 33 of U.S. Patent No. 8,764,443  in view of Naiman et al.
The claims of the instant application differ from the conflicting claims of ‘443 in that claim 16 requires a pair of peaks and a wavelength between the peaks of between 25 to 250 µm or more specifically 50-200 µm as disclosed in claim 29. It is noted that ‘443 recites as few as one trough (“at least one trough”), and it is understood that said trough would generally be associated peaks, specifically at least one or especially one peak on each side defining said tough in the claimed “wave pattern”. Thus, the provision of two peaks with one trough would have been apparent or at least obvious to one of ordinary skill from the claim of ‘443. Furthermore, Naiman et al. teaches various wave patterns (micro grooves) which may be applied to implants, including dental implants (page 26, line 11, and Fig. 9), for the purposes of influencing tissue growth in a similar fashion as disclosed in Cuilleron. The wave patterns may have an "a" dimension ranging between 1.5 to 100 µm (page 22, lines 17-20), where the wavelength (i.e. the pitch “d”) may be double or close to double the “a” dimension (depending upon the specific pattern), which is 3-200 µm. It would have been obvious to one of ordinary skill in the art at the time of invention to have made the wavelength in the range of 25 to 250 µm for the purpose of influencing tissue growth depending upon the application of the implant, including specifically a dental implant. The examiner notes that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art or are merely close (MPEP 2144.05).

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 12/18/2020, with respect to the rejection of claim 16 over Cuilleron in view of Naiman have been fully considered and are persuasive.  The rejection of 8/24/2020 has been withdrawn. As noted by Applicant, and upon further consideration, the primary reference Cuilleron seeks to maximize surface area by provision of a “multitude of projections and 
Regarding the double patenting rejection, the provision of one trough and two peaks is addressed by the claims of the conflicting patent 8,764,443 rather than Cuilleron. Applicant’s remarks do not separately or specifically address any further aspects of the double patenting rejection and so it is maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726